 


110 HRES 1026 EH: Recognizing the 100th anniversary of the founding of the Congressional Club.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1026 
In the House of Representatives, U. S., 
 
May 21, 2008 
 
RESOLUTION 
Recognizing the 100th anniversary of the founding of the Congressional Club. 
 
 
Whereas the Congressional Club was organized in 1908 by 25 women who were influential in Washington’s official life and who wanted to establish a nonsectarian and nonpolitical group that would promote friendship and cordiality in public life, and founded the Club to bring the wives of Members of Congress together in a hospitable and compatible environment in the Nation’s Capital;  
Whereas the Congressional Club was officially established in 1908 by a unanimous vote in both the House and Senate and is the only club in the world to be founded by an act of Congress;  
Whereas the resolution establishing the Congressional Club was signed by President Theodore Roosevelt on May 30, 1908;  
Whereas the Congressional Club's founding was secured by womanly wiles and feminine determination in the passage of the enacting resolution unanimously on May 28, 1908, in order to overcome the opposition of Representative John Sharp Williams of Mississippi, who opposed all women's organizations;  
Whereas when Representative Williams was called out of the chamber by Mrs. Williams, the good-mannered representative obliged and withdrew his opposition and request for a recorded vote, saying, upon this particular bill there will not be a roll call, because it would cause a great deal of domestic unhappiness in Washington if there were;  
Whereas the first Congressional Clubhouse was at 1432 K Street Northwest in Washington, DC, and opened on December 11, 1908, with a reception for President-elect and Mrs. William Taft, but after Mrs. John B. Henderson of Missouri donated land on the corner of New Hampshire Avenue and U Street, the cornerstone of the current Clubhouse was laid at that location on May 21, 1914;  
Whereas the Congressional Clubhouse was built by George Totten in the Beaux Arts style and is listed on the National Register of Historic Places, and its mortgage was paid for by the sales of the Club’s cookbook and burned by Mrs. Bess Truman in a silver bowl on the 40th Anniversary of the Club’s founding;  
Whereas the Congressional Club has remained a good neighbor on the U Street corridor for over 90 years, encouraging the revitalization of the area throughout the time of socioeconomic challenges, and leading the way in upkeep and maintenance of historic property;  
Whereas the Congressional Club honors and supports the people of its neighborhood by inviting the local police and fire departments to the Clubhouse for lunch and delivering trays of Member-made cookies and candies to them during the holidays, by hosting an annual Senior Citizens Appreciation Day luncheon for residents of a neighborhood nursing home, and by hosting an annual holiday brunch for neighborhood children each December which includes a festive meal, gifts, and a visit from Santa;  
Whereas the Congressional Club hosts the annual First Lady’s Luncheon every spring since 1912 to honor our First Lady, and donates tens of thousands of dollars to charities in the name of the First Lady annually;  
Whereas the Congressional Club has chosen among its many charitable recipients mentoring programs, United National Indian Tribal Youth, literacy programs, the White House library, youth dance troupes, domestic shelters, and child care centers;  
Whereas the Congressional Club members, upon the suggestion of Mrs. Eleanor Roosevelt, are encouraged to become discussion leaders on national security in their home States, from the trials of World War II to the threats of terrorism;  
Whereas the Congressional Club extends the hand of friendship and goodwill globally by hosting an annual diplomatic reception to entertain the spouses of ambassadors to the United States;  
Whereas the Congressional Club is solely supported by membership dues and the sale of cookbooks, and has never received any Federal funding;  
Whereas the 14 editions of the Congressional Club cookbook, first published in 1928, reflect the life and times of the United States with recipes and signatures of Members of Congress, First Ladies, Ambassadors, and members of the Club;  
Whereas the Congressional Club membership has expanded to include spouses and daughters of Representatives, Senators, Supreme Court Justices, and Cabinet members, and has included 7 members who became First Lady: Mrs. Florence Harding, Mrs. Lou Hoover, Mrs. Bess Truman, Mrs. Jacqueline Kennedy, Mrs. Patricia Nixon, Mrs. Betty Ford, and Mrs. Barbara Bush;  
Whereas several members of the Congressional Club have been elected to Congress, among whom are Past President Mrs. Lindy Boggs, Mrs. Jo Ann Emerson, Mrs. Lois Capps, Mrs. Mary Bono, and Past President Mrs. Doris Matsui;  
Whereas leading figures in politics, the arts, and the media have visited the Clubhouse for the past 100 years;  
Whereas the Congressional Club is home to the First Lady’s gown display, a museum with replica inaugural and ball gowns of the First Ladies from Mrs. Mary Todd Lincoln to Mrs. Laura Bush;  
Whereas the Congressional Club is charged with receiving the Presidential couple, honoring the Vice-President and spouse, the Speaker of the House of Representatives and spouse, and the Chief Justice and spouse, and for the orientation of spouses of new Members of Congress; and  
Whereas the Congressional Club will celebrate its 100-year anniversary with festivities and ceremonies during 2008 that include the ringing of the official bells of the United States Congress, a Founder’s Day program, a birthday cake at the First Lady’s Luncheon, an anniversary postage stamp and cancellation stamp, a 100-year pin/pendant designed by Past President Lois Breaux, and invitations to President and Mrs. Bush, Speaker and Mr. Pelosi, Chief Justice and Mrs. Roberts to visit and celebrate 100 years of public service, civility, and growth at the Congressional Club: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 100th anniversary of the founding of the Congressional Club;  
(2)acknowledges the contribution of political spouses to public life in America and around the world through the Congressional Club for the past 100 years;  
(3)honors the past and present membership of the Congressional Club;  
(4)encourages all Americans to strive for greater friendship, civility, and generosity in order to heighten public service, elevate the culture, and enrich humanity; and  
(5)encourages all Americans to seek out opportunities to give financially and to volunteer to assist charitable organizations in their own communities.  
 
Lorraine C. Miller,Clerk. 
